 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 BENJAMIN KINGSLEY (CABN 314192)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6937
 7        FAX: (415) 436-7234
          Benjamin.Kingsley@usdoj.gov
 8
   Attorneys for the United States of America
 9
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       ) CASE NO. CR 18-597 RS
14                                                   )
             Plaintiff,                              ) STIPULATION SETTING SENTENCING DATE
15                                                   ) AND ORDER
        v.                                           )
16                                                   )
     TRENTON ROBINSON,                               )
17                                                   )
             Defendants.                             )
18                                                   )
                                                     )
19                                                   )

20           The United States, by its undersigned counsel, and defendant, by his undersigned counsel,
21 hereby stipulate and agree to the following:

22           On January 22, 2019, defendant pleaded guilty to Counts One and Two of the captioned
23 Information. The parties are scheduled to appear on March 12, 2019, for a status conference on a

24 scheduling date. The parties have conferred and have agreed to July 16, 2019, as a sentencing date for

25 defendant.

26 //

27 //

28 //

     STIPULATION SETTING SENTENCING AND [PROPOSED] ORDER
     CR 18-597 RS                            1
 1          The parties thus respectfully request that the Court set that date, vacate the hearing on March 12,

 2 and refer the matter to Probation for preparation of a Presentence Report.

 3          IT IS SO STIPULATED.

 4 DATED: March 9, 2019                                            /s/
                                                          BENJAMIN KINGSLEY
 5                                                        Assistant United States Attorney

 6
     DATED: March 9, 2019                                          /s/
 7                                                        JULIA JAYNE
                                                          Counsel for Defendant Trenton Robinson
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION SETTING SENTENCING AND [PROPOSED] ORDER
     CR 18-597 RS                            2
 1                                              ORDER

 2        The status conference currently scheduled for March 12, 2019, at 2:30 p.m. is vacated.
                                      30
                                    XX2019, at 2:30 p.m. This matter is referred to the United States
 3 Sentencing is scheduled for July 16,

 4 Probation Office for preparation of a Presentence Report.

 5         IT IS SO ORDERED.

 6

 7 DATED: 3/11/19
                                                               HON. RICHARD SEEBORG
 8                                                             UNITED STATES DISTRICT JUDGE

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION SETTING SENTENCING AND [PROPOSED] ORDER
     CR 18-597 RS                            3
